
	
		III
		111th CONGRESS
		2d Session
		S. RES. 619
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2010
			Mr. Udall of New Mexico
			 submitted the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Senate of each new Congress is not bound by the Rules of previous
		  Senates.
	
	
		Whereas section 5 of article I of the United States
			 Constitution states Each House may determine the Rules of its
			 Proceedings, with no requirement for a supermajority to adopt or amend
			 the rules of either House;
		Whereas it is a longstanding common law principle, upheld
			 in Supreme Court decisions such as United States v. Ballin, that one
			 legislature cannot bind subsequent legislatures;
		Whereas advisory rulings by Vice Presidents Nixon,
			 Humphrey, and Rockefeller, sitting as the President of the Senate, have stated
			 that a Senate at the beginning of a Congress is not bound by the cloture
			 requirement imposed by a previous Senate and may end debate on a proposal to
			 adopt or amend the Standing Rules of the Senate by a majority vote; and
		Whereas the provision in rule XXII that requires a
			 two-thirds vote of Senators present and voting to limit debate on a measure or
			 motion to amend the Senate Rules is unconstitutional because its effect is to
			 deny a majority of the Senate of each new Congress from proceeding to a vote to
			 determine its own rules: Now, therefore, be it
		
	
		That the Senate of each new Congress
			 is not bound by the rules of previous Senates and should, upon a motion by a
			 Senator to bring debate to a close, if said motion receives the affirmative
			 vote of a majority of the Senators duly chosen and sworn, proceed to determine
			 the Rules of its Proceedings in accordance with section 5 of article I of the
			 Constitution.
		
